The arguments and amendments submitted 10/20/2020 have been considered.  In light of amendments made, the prior claim objections and USC § 112(b) rejections are hereby withdrawn, unless indicated otherwise below.  The merits of the claims are addressed below.
Election/Restrictions
Applicant’s election without traverse of the Group IV species previously recited in claim 59 in the reply filed on 10/20/2020 is acknowledged.  
	In view of the present cancellation of claim 61, the restriction requirement among the species previously recited in claim 61 has been rendered moot and is hereby withdrawn.
Specification
The amendment to the specification filed 10/20/2020 has not been entered because it does not conform to 37 CFR 1.121(b) since the instructions for which paragraph should be replaced by the first amendment paragraph are unclear.  Is the first amended paragraph actually intended to replace the paragraph on pg. 8, lines 18-20, rather than lines 7-10 as instructed?  Applicant is requested to resubmit all desired amendments to the specification with clarification for the above issue. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference characters 40 and 25 in Figs. 1 and 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 55, “an optionally multilayer upper layer, a bonding layer bonded thereto and optionally having multiple layers and a carrier layer” should read “an optionally multilayer upper layer, a bonding layer bonded thereto and optionally having multiple layers, and a carrier layer” for improved clarity regarding the list of the three major layers of the composite material.
In claim 55, line 7, “the bonding layer used is an uncrosslinked, polyurethane layer having thermoplastic properties and having a thickness” should read “the bonding layer used is an uncrosslinked, thermoplastic polyurethane layer having a thickness” for consistency with all subsequent recitations in the claims and as supported by pg. 3, lines 32-34 in the specification.
In claim 62, “the thermoplastic bonding layer is indented into, and hence anchored within, the carrier layer formed, by a textile material or a peelable polyurethane foam by 0.01 mm to 0.15 mm” should read “the thermoplastic bonding layer is indented into, and hence anchored within, the carrier layer, formed by a textile material or a peelable polyurethane foam, by 0.01 mm to 0.15 mm” for improved clarity.
In claim 68, “the water vapor permeability is adjusted with a laser in the upper layer and the thermoplastic polyurethane bonding layer” should read “the water vapor permeability in the upper layer and the thermoplastic polyurethane bonding layer is adjusted with a laser” for improved clarity.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 56, 58, 63, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 56, lines 3-4, recite “optionally covering the abutment regions”.  The term abutment regions is not previously used in this claim or the parent claim, and thus lacks proper antecedent basis. Furthermore, it is unclear which layer has the abutment regions and what structures or layers are abutted.
Claim 56, line 4, recites “a carrier layer in the form of a precut blank”.  It is not clear whether the carrier layer in claim 56 is the same carrier layer as the one in claim 55 or not.  For the purpose of examination, claim 56 reads on “the carrier layer having the form of a precut blank”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
 Claim 58 recites “wherein, especially for formation of a leather substitute material, the upper layer is applied or attached to the bonding layer bonded to the carrier layer”.  The term “especially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, claim 58 reads on “wherein the upper layer is applied or attached to the bonding layer bonded to the carrier layer”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.   
Claim 63, line 12, recites “the adhesive layer”.  This term is not previously used in this claim or the parent claim, and thus lacks proper antecedent basis, making it unclear what is being referenced.  For the purpose of examination, claim 63, line 12, reads on “an adhesive layer”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.   
Claim 66, lines 4-5, recite “especially for formation of a leather substitute material in sheet form, a textile carrier layer in sheet format is bonded”. The term “especially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, claim 66, lines 4-5, read on “a textile carrier layer in sheet format is bonded”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 62 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of claim 62 that “the carrier layer, formed by a … or a peelable polyurethane foam is not consistent with scope of the parent claim, which requires that the carrier layer is a textile material or a leather, and therefore fails to include this parent claim limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
In claim 55, lines 1-2, “a composite material having an optionally multilayer upper layer” is interpreted as “a composite material having an upper layer, which is optionally a multilayer”.
In claim 55, line 5, “the carrier layer used is an optionally coated textile material or an optionally coated leather” is interpreted as “the carrier layer used is a textile material, optionally coated, or leather, optionally coated”.
In claim 55, line 12, “the underside of the upper layer” is interpreted as the side of the upper layer closer to the carrier layer.
In claim 55, line 13, “the topside of the carrier layer” is interpreted as the side of the carrier layer closer to the upper layer.
In claim 56, line 3, “composed of multiple, optionally stitched pieces” is interpreted as “composed of multiple pieces, optionally stitched,”.
In claim 56, “the thermoplastic polyurethane bonding layer and the upper layer that has been bonded thereto are applied only to partial regions of the carrier layer which is optionally composed of multiple, optionally stitched pieces, or to a carrier layer in the form of a precut blank” is interpreted as “the thermoplastic polyurethane bonding layer and the upper layer that has been bonded thereto are applied only to partial regions of the carrier layer which is optionally composed of multiple pieces, optionally stitched, or are applied to the carrier layer having the form of a precut blank”.
In claim 58, “and in that a finish layer is optionally applied to this upper layer after embossment thereof” is interpreted as “and optionally a finish layer applied to the upper layer after embossment thereof”.
In claim 63, “the outer surface of the upper layer” is interpreted as the surface of the upper layer furthest away from the bonding layer.
Claim 66 recites “the upper layer is applied to a structured substrate, and the bonding layer that has optionally already been bonded to the carrier layer is applied thereto, or in that, a textile carrier layer in sheet format is bonded to the bonding layer with supply of heat and pressure or by use of a contact or pressure-sensitive adhesive, and in that, on the topside thereof, direct coating is effected with a dispersion Page 7 of 8Docket No. 2015P50005WOUS to form an upper layer which, after solidification, is embossed by removal of water by means of heat, at a temperature between 90 and 1600C and under pressure or by means of heat in a vacuum method”.  The claim is interpreted as having two alternative limitations separated by the phrase “or in that”.
Claim 66 recites “the upper layer is applied to a structured substrate, and the thermoplastic polyurethane bonding layer that has optionally already been bonded to the carrier layer is applied thereto”.  In this limitation, thereto is interpreted to refer to the upper layer. 
Claim 66 recites “a textile carrier layer in sheet format is bonded to the bonding layer with supply of heat and pressure or by use of a contact or pressure- sensitive adhesive, and in that, on the topside thereof, direct coating is effected with a dispersion Page 7 of 8Docket No. 2015P50005WOUSto form an upper layer”.  In this limitation, the topside thereto is interpreted to refer to the topside of the bonding layer.  
Claim 66 recites “embossed by removal of water by means of heat, at a temperature between 90 and 1600C and under pressure, or by means of heat in a vacuum method”.  The means of heat and under pressure and also the means of heat in a vacuum method are not interpreted under U.S.C. 112(f), because the placeholder means are modified by the action of removal of water and a temperature range used to perform the function of embossing.
Allowable Subject Matter
Claims 55 and 68 
Claims 56, 58, 63, and 66 would be allowable if amended to overcome the respective rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim 62 would be allowable if amended to overcome the rejection under 35 U.S.C. 112(d) and the objection for the claim, set forth in this Office action.
Claims 57 and 67 are allowed.
Regarding claim 55, the prior art of record does not teach, suggest, or render obvious a process for producing a composite material having an upper layer, a bonding layer bonded thereto, and a carrier layer bonded to the bonding layer, wherein:
the bonding layer used is an uncrosslinked, thermoplastic polyurethane layer having a thickness between 0.080 and 0.500 mm and is bonded to the upper layer;
wherein the thermoplastic polyurethane bonding layer is applied to the underside of the upper layer or to the topside of the carrier layer; and, 
- has a Kofler bench melting point between 95 and 165°C; 
- has a Shore A hardness between 70 and 98; 
- is based on aliphatic and/or aromatic polyesterpolyurethane and/or polyetherpolyurethane having a crystalline or semicrystalline structure; 
- contains up to 5% by weight of color pigments or is transparent; and, 
- has fatigue bending characteristics according to DIN EN ISO 5402 of at least 125000 bending operations at standard temperature, and 
in combination with the other limitations in the claim.
Claim 55 distinguishes over the closest prior art, Schuette, primarily by use of an uncrosslinked, thermoplastic polyurethane layer having each of the physical characteristics listed above for the bonding layer.  Schuette’s uncrosslinked, thermoplastic polyetherpolyurethane layer is applied to the underside of an upper layer and has thicknesses encompassing the claimed range, but does not have each of the physical characteristics listed above.  Furthermore, Schuette’s composite material does not include a carrier layer.
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered and are addressed below. 
In response to the present amendment of claim 55 incorporating the features of previously filed claim 59, the 103 rejection of claim 55 over Schuette in view of Pohl and Dormish has been withdrawn for the reasons given in the previous section.
Applicant’s remarks regarding the other issues and 112(b) and 112(d) rejections from the nonfinal Office Action have been addressed in the preceding sections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745